McKinstry, J., concurring:
I concur in the judgment. The Court below erred in overruling the objection to the admission of the tax judgment without the production of the “ roll.” Where the judgment is offered as evidence of more than the res ipsa, and is relied on as evidence of title acquired by sale under it, the whole record —under our practice the judgment roll—must be produced. In my opinion there are other. reasons for this than the one suggested in the opinion of the Court, and questions may be determined by inspection of the judgment roll besides the one relating to the acquisition of jurisdiction of the subject matter. *
The rule is technical, and is based on the solemnity accorded by the law to every portion of the record. The record is to be read as a whole, each portion connected inseparably with the other portions.